El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 30 de octubre de 1997 la Oficina de Asuntos Monopo-lísticos del Departamento de Justicia de Puerto Rico pre-sentó cinco (5) querellas ante el Departamento de Asuntos del Consumidor (en adelante D.A.Co.), contra Frigorífico y Almacén del Turabo, Inc. —corporación que realiza nego-cios bajo el nombre de Oscar Cash & Carry— y contra Oscar Rivera, presidente de dicha Corporación. Según surge de las mencionadas querellas, el referido establecimiento alegadamente vendió productos “al detal, o al por menor”, durante varios domingos,(1) antes de las once de la mañana (11:00 a.m.), esto en violación a los siguientes estatutos: Ley Núm. 1 de 1 de diciembre de 1989 (29 L.P.R.A. see. 301 et seq.) (en adelante Ley 1), Ley Núm. 77 de 25 de junio de 1964 (10 L.P.R.A. sees. 257-274) (en adelante Ley 77), y el Reglamento Núm. VII sobre Competencia Justa.
En síntesis, la Oficina de Asuntos Monopolísticos soli-citó de D.A.Co. que, además de ordenarle a los querellados cumplir con las leyes antes indicadas, le impusiera a la referida Corporación una multa administrativa de $10,000, más $2,000 de honorarios de abogado, y al señor Rivera una multa administrativa de $5,000 en su carácter personal, ello en cada uno de los cinco (5) cargos imputados. El foro administrativo consolidó las querellas presentadas. Luego de varios trámites procesales, el 25 de *31febrero de 1999 el D.A.Co. emitió una resolución, orde-nando a la Corporación y al señor Rivera que cesaran de violar las leyes antes señaladas; además, impuso una multa administrativa a la Corporación por la cantidad de $50,000, más honorarios de abogado por $10,000, y una multa administrativa al señor Rivera por $25,000 en su carácter personal.
Denegada la reconsideración, el 25 de marzo de 1999 los querellados presentaron un recurso de revisión ante el Tribunal de Circuito de Apelaciones, aduciendo que erró el foro administrativo al resolver que la Ley 1 es aplicable al establecimiento; al concluir que tal legislación no adolece de vaguedad; al imponer multas administrativas exagera-damente altas y en exceso a las permitidas por ley, y al imponer honorarios de abogado. El 28 de mayo de ese mismo año, el foro apelativo intermedio dictó sentencia confirmando la resolución administrativa.
De esta sentencia los querellados acudieron ante este Tribunal, mediante recurso de certiorari, imputándole al foro apelativo intermedio haber errado:
Primer error: ... al confirmar la decisión del foro administra-tivo a los efectos de que la ley de cierre le aplica a la recu-rrente, sin que dicha determinación estuviera sostenida por evidencia sustancial en el expediente administrativo.
Segundo error: ... al resolver que la ley de cierre no es incons-titucional por adolecer de vaguedad.
Tercer error: ... al confirmar las multas administrativas a pe-sar de ser éstas exageradamente altas, mayores a las permi-tidas por la ley vigente y por no proceder la imposición de honorarios de abogado. Petición de certiorari, pág. 5.
El 10 de mayo de 2000 expedimos el auto y dictamos Sentencia confirmando al tribunal apelativo. El 24 de mayo los querellados solicitaron reconsideración, la cual fue acogida por este Tribunal mediante Resolución emitida el 9 de junio. Contando con la comparecencia de todas las partes, resolvemos.
I
*32El 1ro de diciembre de 1989 la Asamblea Legislativa aprobó la Ley Núm. 1 (29 L.P.R.A. see. 301 et seq.) conocida como “Ley para Regular las Operaciones de Establecimientos Comerciales”. Esta ley derogó la antigua Ley de Cierre, con el propósito de “incorporar las transformaciones que han ocurrido en la sociedad puertorriqueña en los últimos años a la vez que se atempera a la legislación laboral que se ha aprobado en las últimas décadas”. Exposición de Motivos de la Ley 1 (1989 Leyes de Puerto Rico 702). En esencia, esta ley pretende proteger a los trabajadores, proteger al comerciante de cláusulas contractuales que lo obliguen a abrir y ofrecerle a los consumidores opciones más amplias para hacer sus compras. Id.
El Art. 5 de la Ley 1 (29 L.P.R.A. see. 304) dispone que “[l]os establecimientos comerciales podrán abrir al público durante los días domingos solamente durante el horario desde las 11:00 a.m. hasta las 5:00 p.m”. (Enfasis suplido.) Un establecimiento comercial se define como “cualquier local, tienda o lugar análogo en que se lleve a cabo cualquier tipo de operación comercial o actos de comercio de venta o transferencia de artículos al por menor o al detalle o que combinen ventas al por mayor con ventas al por menor o al detalle”. (Enfasis suplido.) 29 L.P.R.A. see. 301.(2) De esta definición surge claramente que la Ley 1 no aplica a actividades comerciales destinadas de forma ex-clusiva a ventas al por mayor.
*33HH h — i
La citada Ley 1 no define los conceptos “venta al por mayor” y “venta al por menor o al detalle”. ¿Adolece dicha ley del defecto de vaguedad? Creemos que no. Veamos por qué. Del historial legislativo no surge intención alguna del legislador de atribuirle un significado particular a los antes mencionados términos. En vista de ello, deberá observarse su significado común.(3)
El término “venta al detal” es uno de uso común,!4) el cual equivale a la expresión retail en el idioma inglés.!5) Este último, de acuerdo con el Webster’s Third New International Dictionary of the English Language Unabridged, significa “the sale of commodities or goods in small quantities to ultimate consumers ...”. (Énfasis suplido.) Webster’s Third New International Dictionary of the English Language Unabridged, Chicago, Encyclopae-*34dia Britannica, 1971, Vol. II, pág. 1938.(6) El Black’s Law Dictionary lo define como: “The sale of goods or commodities to ultimate consumers, as opposed to the sale for further distribution or processing.” Black’s Law Dictionary, 7ma ed., [s. 1.], West Group, 1999, pág. 1317. The American Heritage Dictionary provee el siguiente significado: “The sale of goods or commodities in small quantities to the consumer. ... To sell in small quantities directly to consumers.” (Enfasis suplido.) The American Heritage Dictionary, 2da ed., Boston, Houghton Mifflin Company, 1985, pág. 1054. En el West’s Law and Commercial Dictionary in Five Languages se define como: “To sell by small quantities, in broken lots or parcels, not in bulk, directly to consumer.” West’s Law and Commercial Dictionary in Five Languages, Minnesota, West Publishing Company, 1985, Vol. II, pág. 469.
Por su parte, el Tribunal Supremo de Estados Unidos ha expresado lo siguiente en cuanto al uso general del tér-mino retail:
In general usage the noun “retail” means “The sale of commodities in small quantities or parcels;- opposed to wholesale.” The verb “retail” means “To sell in small quantities, as by the single yard, pound, gallon, etc.; to sell directly to the consumer; as, to retail cloth or groceries.” Webster’s New international Dictionary, Unabridged (2d ed., 1938).
In the suggested use of the word “retail” as opposed to the word “wholesale,” a distinction appears not merely between the size and volume of the sales but between the types of purchasers. Roland Co. v. Walling, 326 U.S. 657, 673 (1946).
A tenor con lo antes expuesto, forzosa resulta la conclu-sión de que el término venta o transferencia de artículos al por menor o al detalle se refiere a aquellos establecimientos que destinan su actividad comercial a la venta de produc-*35tos de forma individual o en pequeñas cantidades directa-mente al consumidor.
En el presente caso, la prueba demostró que en el nego-cio en controversia efectivamente se llevaron a cabo, en cinco (5) domingos distintos, ventas al detal antes de las 11:00 a.m. A pesar de que solamente una pequeña sección del negocio se dedica a dicha actividad, el mismo es uno mixto; debido a ello, está cubierto por la Ley 1. Adviértase que dicha legislación no hace distinción alguna en cuanto a volumen de negocio, por lo que resulta impertinente que solamente una pequeña área del negocio se dedique a la venta de artículos al detal. Por consiguiente, concluimos que técnicamente se cometieron las violaciones imputadas.
Sin embargo, no debemos aplicar los términos de esta ley de manera rígida e inflexible. Consideramos irrazonable decretar que un negocio como el del peticionario(7) —el cual se dedica, de manera principalísima, a la venta de productos al por mayor— no pueda abrir sus puertas los domingos, antes de las 11:00 a.m., meramente por el hecho de que tenga una sección en que vende, de manera reducida, productos al detal. En nuestra opinión, un negocio en esas circunstancias puede abrir sus puertas los domingos *36antes de las 11:00 a.m. Lo que no puede hacer es vender productos al detal antes de dicha hora.
Tal conclusión es cónsona con lo dispuesto por el Art. 6 de la Ley 1 (29 L.P.R.A. see. 305), el cual permite a un establecimiento comercial que efectúa operaciones exentas(8) y no exentas, realizar solamente las operaciones exentas y tomar “todas las precauciones que sean necesarias para impedir el acceso del público consumidor y evitar las operaciones no exentas durante las horas de cierre dispuestas” por dicha legislación.
Por último, en cuanto al señalamiento de error sobre vaguedad, debemos indicar que el hecho de que una ley requiera interpretación no la hace nula. Aun las leyes más claras requieren interpretación. Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299, 370-371 (1991). A tenor con estos principios, concluimos que la Ley 1 no adolece de vaguedad.
I — I h-1 h — I
Los querellados aducen, además, que las multas admi-nistrativas impuestas son excesivas y mayores a las permi-tidas por la ley vigente, y que no proceden los honorarios de abogado impuestos. Examinamos los mencionados plan-teamientos:
A. La Ley 1 reconoce dos (2) acciones: una criminal y una administrativa. De una parte, dispone que su incumplimiento constituye un delito menos grave, el cual apareja una pena de multa, reclusión o ambas. De otro lado, establece que toda infracción a sus disposiciones constituirá también una práctica o método injusto y desleal de competencia, dando base a una acción administra-*37tiva que podría conllevar una multa administrativa. 29 L.P.R.A. see. 310. Inicialmente, tanto la multa criminal como la administrativa podían fluctuar entre $5,000 y $50,000. No obstante, el 31 de diciembre de 1997 fue apro-bada la Ley Núm. 212 (29 L.P.R.A. see. 310), la cual tuvo el efecto, entre otras cosas, de reducir los límites de ambas multas entre $1,000 y $25,000.
En el caso ante nuestra consideración, tanto las quere-llas presentadas como los hechos que dan base a éstas, ocurrieron en fecha anterior a la enmienda antes señalada. Sin embargo, los querellados aducen que por ser la Ley 1 un estatuto criminal o cuasicriminal, procede la imposición de la pena más benigna al momento de dictarse la resolu-ción o sentencia, ello en conformidad con el Art. 4 del Có-digo Penal, 33 L.P.R.A. see. 3004. Este artículo dispone:
Las leyes penales no tienen efecto retroactivo, salvo en cuanto favorezcan a la persona imputada de delito.
Si la ley vigente al tiempo de cometerse el delito fuere dis-tinta de la que exista al imponerse la sentencia, se aplicará siempre la más benigna.
Si durante la condena se aprobare una ley más benigna en cuanto a la pena o al modo de ejecución la misma se limitará a lo establecido por esa ley.
En los casos de la presente sección los efectos de la nueva ley operarán de pleno derecho.
Como indicáramos previamente, la Ley 1 reconoce dos acciones: la criminal y la administrativa. La primera de ellas será juzgada, como toda acción criminal, en el foro judicial. Por su parte, la acción administrativa será tramitada por la Oficina de Asuntos Monopolísticos ante D.A.Co. 29 L.P.R.A. see. 310. En el caso de la primera acción, no cabe duda que le es de aplicación el Art. 4 del Código Penal, ante, pues este artículo aplica a toda legislación criminal, ya sea ésta de carácter general o especial. Véase Art. 5 del Código Penal, 33 L.P.R.A. see. 3005. De otro lado, la segunda acción reconocida por la Ley 1 es de naturaleza administrativa, razón por la cual no le aplica dicha norma. *38La acción ante nuestra consideración fue instada por la vía administrativa; esto es, la segunda acción reconocida por la Ley 1. Por lo tanto, no está cubierta por el Art. 4 del Código Penal, ante.
Además, del historial legislativo de la Ley Núm. 212, ante, no surge intención alguna del legislador de hacerla efectiva retroactivamente. Por el contrario, el Art. 5 de esta legislación dispone expresamente que la misma "comenza-rá a regir a los noventa (90) días después de su aprobación”. 1997 Leyes de Puerto Rico 1069.(9)
Por los fundamentos antes expuestos, no procede la aplicación retroactiva de la Ley Núm. 212 de 31 de diciem-bre de 1997.
B. Los querellados peticionarios aducen, además, que la multa impuesta a la Corporación es una exageradamente alta. Es norma reiterada por este Tribunal que las agencias administrativas gozan de una amplia discreción en cuanto a la imposición de sanciones, pues ellas son las “que, día a día implanta [n] la ley orgánica y los reglamentos y [son] la[s] que, por su conocimiento, está[n] en la mejor posición de establecer cuál es el efecto de la violación, sobre todo en el sector reglamentado ...”. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425, 439-440 (1997). De ordinario, la revisión judicial de este tipo de actuación administrativa se limita a evaluar si los administradores actuaron ilegal o arbitrariamente al imponer la sanción. Debemos decidir, en consecuencia, si en el presente caso la actuación de la agencia, al imponer una multa de $50,000 a la Corporación, fue, o no, una arbitraria.
*39Según expresáramos anteriormente, el negocio en con-troversia opera, de manera principalísima, como uno de ventas al por mayor, dedicando solamente una reducida sección a la venta de artículos al por menor. Véase esc. 7. Además, no surge del expediente que los querellados ha-yan sido acusados previamente —criminal ni administra-tivamente— por violar dicha legislación. Obsérvese tam-bién que la Oficina de Asuntos Monopolísticos decidió radicar todas las querellas en una misma fecha, ello no obstante haber transcurrido cerca de cuatro años desde la primera infracción hasta la última.
En consecuencia, concluimos que el D.A.Co. actuó de forma arbitraria al imponer una multa irrazonable y exce-siva ante los hechos particulares del caso. Debido a ello, entendemos procedente reducir la multa administrativa impuesta a Frigorífico y Almacén del Turabo, Inc. a la can-tidad total de $25,000.(10)
*40C. Además de la sanción impuesta a la Corporación, D.A.Co. impuso una “multa administrativa” de $25,000 al señor Rivera en su carácter personal, por violación al Art. 9 de la Ley Núm. 77, ante, conocida como “Ley de Monopolios de Puerto Rico”. Dicho artículo dispone:
Cuando una corporación o entidad legal viole cualquiera de las disposiciones de este Capítulo, los directores, oficiales, sín-dicos, administradores o agentes de dicha corporación o enti-dad legal que hubieren autorizado, ordenado o cometido los actos constitutivos de tal violación también estarán sujetos, en su carácter personal a las penalidades especificadas en este Capítulo para tal violación, pero en tal caso, aunque la pena de prisión señalada les será aplicable, la multa no será menor de dos mil quinientos (2,500) dólares ni mayor de veinticinco mil (25,000) dólares. (Énfasis suplido.) 10 L.P.R.A. see. 265.
En esencia, esta disposición sujeta a las personas encar-gadas de la corporación a las penalidades establecidas en el Art. 10 de dicha legislación,(11) pero reduciendo los lími-tes de las multas autorizadas. Tales penalidades no son de naturaleza administrativa sino criminal, pues las mismas constituyen un delito menos grave. Debido a ello, conclui-mos que D.A.Co. carecía de autoridad para imponer tal multa, pues, en conformidad con el Art. 13 de la Ley 77 (10 L.P.R.A. see. 269), “[e] 1 Tribunal de Primera Instancia [tiene] autoridad exclusiva para entender en los procesos criminales por violación a este Capítulo”. (Énfasis suplido.)
D. Finalmente, procedemos a considerar los Co-*41norarios de abogado impuestos por D.A.Co. a la Corpora-ción bajo la Ley Núm. 10 de 20 de marzo de 1972 (23 L.P.R.A. see. 1016). La Sec. 1 de esta legislación decreta: “En todas las acciones que para protección de los consumi-dores instaren ante nuestros tribunales y los tribunales federales, la Administración de Servicios al Consumidor y la Oficina de Asuntos Monopolísticos del Departamento de Justicia, podrán dichas agencias recuperar costas y hono-rarios de abogado.” 23 L.P.R.A. sec 1016(a). Según surge del texto, esta ley solamente permite recuperar costas y honorarios de abogado en aquellas acciones que hayan sido instadas ante cualquier tribunal de Puerto Rico o federal. En el caso ante nos, la Oficina de Asuntos Monopolísticos no presentó su acción ante un tribunal, sino ante el D.A.Co., por lo que no procede la concesión de costas ni honorarios de abogado bajo esta medidaj12)
IV
Por los fundamentos antes expresados, procede dictar Sentencia modificatoria de la emitida por el Tribunal de Circuito de Apelaciones a los efectos de: reducir la multa administrativa impuesta a Frigorífico y Almacén del Tu-rabo, Inc. a la suma de $25,000; eliminar los honorarios de abogado impuestos a la referida Corporación, y eliminar la “multa administrativa” impuesta al señor Oscar Rivera en su carácter personal.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. El Juez Presidente Señor Andréu *42García se inhibió. El Juez Asociado Señor Fuster Berlin-geri no intervino.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
En esta ocasión nos enfrentamos a un caso en el cual los peticionarios alegan que unas multas impuestas por el De-partamento de Asuntos del Consumidor (en adelante D.A.Co.) son ilegales y arbitrariamente altas. Por entender que la multa principal es excesiva y que se debe reducir, y que la multa al Sr. Oscar Rivera en su carácter personal y la imposición de honorarios de abogado no están permiti-das por ley, estamos conformes con la opinión del Tribunal.
HH
La Oficina de Asuntos Monopolísticos del Departamento de Justicia de Puerto Rico presentó cinco (5) querellas ante el D.A.Co. contra Frigorífico y Almacén del Turabo, Inc. (en adelante Frigorífico) y contra el Sr. Oscar Rivera, presi-dente de dicha corporación, por haber vendido productos al detal durante varios domingos antes de las once de la ma-ñana (11:00 a.m.), en violación a la Ley Núm. 1 de 1 de diciembre de 1989 (Ley para Regular las Operaciones de Establecimientos Comerciales), 29 L.P.R.A. see. 301 et seq., a la Ley Núm. 77 de 25 de junio de 1964 (Ley de Monopo-lios y Restricción del Comercio), 10 L.P.R.A. sees. 257-274, y al Reglamento Núm. VII sobre Competencia Justa. D.A.Co. emitió una resolución en la que ordenó a Frigorí-fico y al señor Rivera que cesaran de violar las leyes y el reglamento antes señalados. Además, el foro administra-tivo impuso una multa administrativa a Frigorífico de $50,000, más $10,000 por honorarios de abogado, y una *43multa administrativa a Rivera de $25,000 en su carácter personal.
Denegada la reconsideración, los querellados presenta-ron un recurso de revisión ante el Tribunal de Circuito de Apelaciones, aduciendo que la Ley Núm. 1 no es aplicable al establecimiento, que dicha ley adolece del defecto de va-guedad, que las multas administrativas impuestas son exageradas y en exceso a lo permitido por ley, y que no procede imponer honorarios de abogado. El foro apelativo confirmó la resolución administrativa.
Inconformes, los querellados acudieron ante nos repi-tiendo las alegaciones que hicieran ante el foro apelativo. Este Tribunal dictó Sentencia mediante la cual confirmó al Tribunal de Circuito de Apelaciones. Los querellados soli-citaron reconsideración, la que fue acogida por este Tribunal.
I — I HH
En primer lugar, los peticionarios alegan que la Ley Núm. 1 es inconstitucional por adolecer de vaguedad. Las prohibiciones de dicha ley aplican, por sus propios térmi-nos, a los comercios que se dedican a la venta de productos al detal, y a aquellos que combinan las ventas al detal y al por mayor. 29 L.P.R.A. see. 301. Los términos “al detalle” y “al por mayor” no se definen en la ley. Estamos conformes con la conclusión a la que llega la Opinión del Tribunal de que esto no convierte la ley en nula por vaguedad. “[E]l hecho de que una ley requiera interpretación no la hace nula”. Opinión del Tribunal, pág. 36. En casos como éste, se debe observar el significado común de las palabras uti-lizadas por la Asamblea Legislativa. 31 L.P.R.A. sec. 15.
De igual manera, estamos conformes con la determina-ción mayoritaria de que la Ley Núm. 1 aplica a Frigorífico. La prueba demuestra que dicho negocio efectuó ventas al detal en cinco (5) domingos distintos. Por lo tanto, es for-*44zoso concluir que, aunque la mayor parte del negocio está dedicado a la venta de productos al por mayor, Frigorífico es un local donde se vende también al detal. La Ley Núm. 1 aplica, como mencionáramos anteriormente, tanto a los establecimientos que se dedican exclusivamente a la venta al detal como a los negocios mixtos.
HH HH HH
Establecido que las prohibiciones de la Ley Núm. 1 son aplicables a Frigorífico y que dicho negocio vendió produc-tos al detal los cinco (5) domingos en cuestión fuera del horario establecido en dicha ley, procede la imposición de multas administrativas. En primer lugar, cabe mencionar que estamos conformes con la conclusión mayoritaria de que las disposiciones relativas a las multas administrati-vas aplicables al caso de autos son las establecidas en la Ley Núm. 1 antes de la enmienda de 31 de diciembre de 1997. Los hechos de los que surge esta querella ocurrieron mientras estaban vigentes las disposiciones originales. Al no ser éste un procedimiento criminal, no es de aplicación el Art. 4 del Código Penal, 33 L.P.R.A. see. 3004. No pro-cede, pues, la aplicación retroactiva de la enmienda que establece multas más benignas.
Sabido es que el rol de los tribunales al revisar las ac-tuaciones administrativas no es ilimitado. A estos efectos, la See. 4.5 de la Ley de Procedimiento Administrativo Uni-forme del Estado Libre Asociadao de Puerto Rico recoge la norma tradicional que establece que los tribunales respe-tarán las determinaciones de hecho de las agencias que estén sostenidas por evidencia sustancial. 3 L.P.R.A. see. 2175. De igual forma, los tribunales deben brindar defe-rencia a las conclusiones de derecho que haga una agencia al interpretar los estatutos que rigen sus actuaciones. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425 (1997). Esta norma es de particular importancia cuando la *45agencia incurre en el pleno ejercicio del presunto conoci-miento especializado que posee en el área específica que regula. Id.
En los casos en que una agencia impone sanciones por la violación de las leyes y reglamentos que dicha agencia administra “se le reconoce mucha discreción para seleccio-nar las sanciones que le ayuden a cumplir con los objetivos estatutarios, siempre que haya obrado dentro del marco de su conocimiento especializado y de la ley.” Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., supra, pág. 438. Esta ha sido también la doctrina del Tribunal Supremo federal. Por ejemplo, el Tribunal Supremo de Estados Unidos, al reins-talar una sanción impuesta por el Secretario de Agricul-tura que el tribunal apelativo consideró muy severa, ex-puso:
The applicable standard of judicial review in such cases required review of the Secretary’s order according to the “fundamental principle ... that where Congress has entrusted an administrative agency with the responsibility of selecting the means of achieving the statutory policy ‘the relation of remedy to policy is peculiarly a matter for administrative competence.’ ” Butz v. Glover Livestock Comm’n Co., 411 U.S. 182, 185 (1973).
“Según esta doctrina, si la decisión administrativa está basada en evidencia sustancial y no es ultra vires y tiene, además, una relación razonable con los actos que se quie-ren prohibir, los tribunales brindarán considerable defe-rencia a la sanción impuesta por las agencias.” Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., supra, pág. 439. El tribunal no debe, en estos casos, sustituir su criterio por el de la agencia. íd., pág. 440. No basta con que el tribunal piense que la sanción es muy fuerte. íd., pág. 439. “The court may decide only whether, under the pertinent statute and relevant facts, the Secretary made ‘an allowable judgment in [his] choice of the remedy’.” Butz v. Glover Livestock Comm’n Co., supra, pág. 189. Lo que le compete al tribunal es asegurar que las agencias no actúen ilegalmente ni co-*46metan arbitrariedades al imponer sanciones. La jurispru-dencia de la mayoría de las jurisdicciones de Estados Uni-dos coincide con estos criterios. Véanse: Lillis v. Department of Health Services, 564 A.2d 646, 649 (Conn. Super. 1989); Bonnesville Auto. Ins. Co. v. Ins. Div., etc., 632 P.2d 796 (Or. 1981); Hunt v. Washington Fire and Marine Insurance Co., 381 P.2d 844 (Okl. 1963). Esta doctrina “[t] ambién aplica a los procedimientos mediante los cuales una agencia impone penalidades por violación de un esta-tuto o reglamento que establece las normas que rigen esa industria o negocio”. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., supra, pág. 441.
En el caso de autos nos enfrentamos a una situación en la cual una agencia impuso una multa administrativa por violaciones a la ley que dicha agencia está encargada de administrar. Como regla general, los tribunales deben brindar deferencia a este tipo de determinación administrativa. Sin embargo, estamos de acuerdo con la Opinión del Tribunal en cuanto a que en este caso existen circunstancias que justifican que reconsideremos la multa administrativa impuesta a Frigorífico. No podemos ser de-ferentes a la determinación administrativa cuando ésta conllevaría una injusticia. En esta ocasión, la actuación administrativa es contraria a los propósitos fundamentales de la Ley Núm. 1 y a las nociones básicas de justicia.
En primer lugar, surge del expediente que Frigorífico se dedica mayormente a las ventas al por mayor, y que no hubo prueba de que hubiera incurrido en violaciones a la Ley Núm. 1 anteriormente. Estos son factores atenuantes.
Además, como menciona la Opinión del Tribunal en el escolio 10, la manera en que la Oficina de Asuntos Monopolísticos fiscalizó la conducta de Frigorífico en esta oca-sión justifica que reduzcamos la multa impuesta por B.A.Co. Bicha Oficina esperó y estuvo al acecho de Frigo-rífico por un periodo de cuatro (4) años. Burante este pe-riodo acumuló cinco (5) violaciones a la Ley Núm. 1 en *47ocasiones distintas. Nos preocupa que la Oficina de Asun-tos Monopolísticos no decidiera instituir el proceso corres-pondiente después de la primera o la segunda violación. Dicha Oficina ni tan siquiera le advirtió a Frigorífico que estaba violando la ley. Estamos de acuerdo con la Opinión del Tribunal en que no debemos avalar esta manera de ejecutar la Ley Núm. 1, pues estos métodos constituyen una práctica contraria al interés público que podría ser utilizada por funcionarios inescrupulosos para fiscalizar selectiva y discriminatoriamente.(1)
Además, debemos recordar que la referida ley no sólo tiene el propósito de castigar cierta conducta, sino también la de disuadir y corregir la conducta prohibida. La manera en que procedió la Oficina de Asuntos Monopolísticos en este caso frustra dichos propósitos, pues no le advierte a la persona que alegadamente está violando la ley que su com-portamiento está prohibido. En algunos casos, sólo una ad-vertencia bastaría para corregir la situación. Por otra parte, al quedarse de brazos cruzados por cuatro (4) años, la Oficina permitió que se siguieran cometiendo violacio-nes a la ley que quizás pudieron haber sido evitadas si se hubiese procesado a los peticionarios desde la primera violación.
También estamos de acuerdo con la Opinión del Tribunal en cuanto al peligro que puede constituir esta práctica para nuestra economía. Al acumularse violaciones de esta manera, se puede llegar a una situación en la cual las mul-tas impuestas sean tan onerosas que lleven a un negocio a la quiebra. Entendemos que este proceder no constituiría buena política pública, y sería injusto con las personas y las empresas reglamentadas. Además, entendemos sería contrario al propósito fundamental de la Ley Núm. 1. Por lo tanto, estamos conformes con la reducción de la multa administrativa impuesta a Frigorífico.
*48IV
Por último, estamos conformes, también, con la Opinión del Tribunal en cuanto a la multa impuesta al señor Oscar Rivera en su carácter personal, y en cuanto a la imposición de honorarios de abogado. Como surge diáfanamente de la Opinión del Tribunal, D.A.Co. no gozaba de facultad legal para imponer ni la multa al señor Oscar Rivera ni los honorarios. La multa a Rivera bajo la Ley de Monopolios y Restrición del Comercio sólo procede como sanción penal a ser impuesta exclusivamente por el Tribunal de Primera Instancia tras un procedimiento criminal en el cual el acu-sado tiene derecho a juicio por jurado. 10 L.P.R.A. sees. 265, 266 y 269.
Por otra parte, los honorarios de abogado concedidos bajo la Ley Núm. 10 de 20 de marzo de 1972 tampoco pro-ceden en el caso de autos. Dicha ley sólo autoriza a los tribunales de Puerto Rico y a los tribunales federales a conceder honorarios de abogado en aquellas acciones ins-tadas ante ellos. 23 L.P.R.A. sec. 1016(a). En el caso de autos, la querella se presentó ante D.A.Co., y no ante un tribunal. Además, no surge del expediente ninguna prueba de que los peticionarios hayan incurrido en ningún tipo de conducta temeraria. Por lo tanto, se debe revocar la conce-sión de honorarios de abogado.
V
Por todos los fundamentos antes expuestos, estamos conformes con la Opinión del Tribunal, su interpretación de la Ley Núm. 1 y su conclusión de que dicha ley no es nula por vaguedad; con la reducción de la multa adminis-trativa impuesta a Frigorífico, y con la determinación ma-yoritaria de eliminar la multa al Sr. Oscar Rivera en su carácter personal y revocar la concesión de honorarios de abogado.

(1) Estos incidentes alegadamente ocurrieron los domingos 19 de diciembre de 1993, 2 de abril de 1995, 28 de mayo de 1995, 15 de septiembre de 1996 y 19 de octubre de 1997.


(2) Bajo la antigua Ley de Cierre, el término “establecimiento comercial” com-prendía “cualquier sitio en que se realizaran] operaciones mercantiles o actos de comercio, o en que se suministrfaran] facilidades, servicios, mercaderías o bienes, con ánimo de ganancia o por interés 33 L.P.R.A. sec. 2201(a)(3) (ed. 1983). En consideración a esta definición, en De León v. Kimberley Clark P.R., Inc., 105 D.P.R. 933, 937 (1977), expresamos que dicha legislación “fue orientada para cubrir aque-llos establecimientos comerciales que normalmente denominamos ‘tienda’ cuyo mayor volumen de venta lo constituye las ventas al detal, o sea, al consumidor directamente”.


(3) El Art. 15 del Código Civil dispone que “U]as palabras de una ley deben ser generalmente entendidas en su más corriente y usual significación ...”. 31 L.P.R.A. sec. 15. Tal norma también predomina en la jurisdicción federal. Al respecto, se ha resuelto que cuando mi estatuto no ofrece una definición particular para un término, ya sea para ampliarlo o restringirlo, habrá que atribuirle su significado ordinario. United States v. Redmond, 328 F.2d 707, 710 (6to Cir. 1964) (“We recognize that if Congress desired to have its own words given some special meaning it could have done by including a definition of them in the act or possibly by saying that their words are subject to definition by appropriate administrative agencies”); Torti v. United States, 249 F.2d 623, 625 (7mo Cir. 1957) (“It is, of course, a fundamental and widely accepted rule that where a statute uses a word or term and does not define same, the courts must give such word or term its ordinary, plain and commonly accepted meaning”).


(4) El Tribunal de Apelaciones de Estados Unidos ha señalado que el término “venta al detal” es uno de uso común, por lo que en aquellos casos en que ha tenido que definir el mismo por no haber una definición estatutaria, ha adoptado su signi-ficado ordinario. Torti v. United States, ante, pág. 626. Para determinar dicho signi-ficado, es apropiado acudir a las definiciones provistas por los diccionarios. Bowe v. SMC Elec. Products, Inc., 945 F. Supp. 1482, 1484 (D. Colo. 1996).


(5) El término retail se traduce al idioma español como ‘Venta al por menor o al detalle”. Diccionario Jurídico Español ¡Inglés Butterworths, Estados Unidos, But-terworths Legal Publishers, 1991, T. 1, pág. 539. Véase, también, M. Velázquez de la Cadena, New Revised Velázquez Spanish and English Dictionary, Chicago, Follett Publishing Company, 1974, pág. 565.


(6) El Webster’s New World Diccionary of the American Language provee la si-guiente definición: “the sale of goods or articles individually or in small quantities directly to the consumer.” Webster’s New World Diccionary of the American Language, 2da ed., Estados Unidos, The World Publishing Company, 1978, pág. 1213.


(7) Según surge del expediente, la gran o inmensa mayoría de los productos ofrecidos para la venta por el referido establecimiento comercial están empacados en grandes porciones y generalmente en cajas con el obvio propósito de que los mismos sean vendidos al por mayor. Evidencia de ese propósito lo es que el almacén cuenta con un área de despacho de mercancía para que los clientes puedan colocar sus vehículos de carga cerca del área de cobro. Debe señalarse, además, que el negocio cuenta con licencias como mayorista, entre ellas: licencia expedida por el Departa-mento de Agricultura Puerto Rico para actuar como importador, almacenista, repre-sentante y/o comerciante al por mayor en huevos-, licencia expedida por el Departa-mento de Agricultura para actuar como importador, almacenista y mayorista en carne de aves-, licencia expedida por el Departamento de Hacienda para vender ciga-rrillos al por mayor, licencia expedida por el Departamento de Hacienda para impor-tar bebidas alcohólicas-, licencia expedida por el Departamento de Salud para trafi-car medicamentos al por mayor. Asimismo, el referido negocio ha sido clasificado por diversas empresas como negocio al por mayor, entre las cuales figuran: Procter & Gamble; Orange Crush of Puerto Rico; Ballester Hermanos, Inc.; Borden Puerto Rico Group; Cadiemo Corp.; Destilería Serrallés, Inc.; Banco Popular de Puerto Rico, y Banco Santander Puerto Rico.


(8) El Art. 6 de la Ley Núm. 1 de 1 de diciembre de 1989 contiene un listado de. actividades que no están sujetas a las disposiciones sobre apertura y cierre conteni-das en la misma. 29 L.P.R.Á. see. 305.


(9) El Art. 3 del Código Civil, 31 L.P.R.A. see. 3, establece, como norma general, que las leyes no tendrán efecto retroactivo, a menos que se exprese lo contrario. La intención del legislador dándole efecto retroactivo a una ley debe aparecer claramente. No es necesario que se indique de manera expresa, sino que será sufi-ciente que de su lenguaje suija claramente. R.E. Bemier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 391.


(10) Entendemos procedente enfatizar el hecho de que la Oficina de Asuntos Monopolísticos del Departamento de Justicia le imputó al peticionario cinco (5) in-fracciones, alegadamente cometidas los domingos 19 de diciembre de 1993, 2 de abril de 1995, 28 de mayo de 1995,15 de septiembre de 1996 y 19 de octubre de 1997. Esto es, dicha agencia acumuló cinco (5) infracciones alegadamente cometidas en un pe-ríodo aproximado de cuatro (4) años.
Somos del criterio que no debemos de avalar esa actuación del Departamento de Justicia. No debemos perder de vista que esta facultad que posee dicha agencia tiene el propósito —además del de castigar al que ha violado la ley— de advertir a la persona que está violando la ley y, así, el de disuadir a ésta de volverlo a hacer, además de corregir una situación.
Si permitimos que se actúe en la forma que se hizo en el presente caso, esto es, cruzarse de brazos durante cuatro años y limitarse a acumular violaciones, podría-mos estar fomentando una indeseable práctica que puede, incluso, causar la quiebra de un negocio en particular-, ello así ya que, a manera de ejemplo, si el referido Departamento acumula diez (10) violaciones durante un largo período de tiempo, el negocio podría estar sujeto a pagar hasta un máximo de $500,000, esto es, a $50,000 por violación.
No podemos perder de vista, además, que en el presente caso existía una con-troversia legítima sobre si al negocio en controversia le apbcaba, o no, la Ley de Cierre, razón por la cual el Departamento de Justicia debió actuar, y radicar quere-lla, lo más pronto posible y no esperar cuatro (4) años para hacerlo.
Tenemos, además, que según expresáramos previamente, la Ley Núm. 212 de 31 de diciembre de 1997 tuvo el efecto, entre otras cosas, de reducir los límites de las multas administrativas entre $1,000 y $25,000. Tal reducción estuvo basada en lo ridiculamente excesivas que resultaban las cuantías dispuestas por la Ley 1. Véase KLVIII (Núm. 52) Diario de Sesiones de la Asamblea Legislativa (Senado), 17 de junio de 1997, pág. 3087. Esto es, el propio legislador reconoció a través de esta *40acción lo exageradas y absurdas que eran las multas autorizadas por la Ley Núm. 1 de 1 de diciembre de 1989 (29 L.P.R.A see. 301 eí seq.).
El propósito de la referida ley, repetimos, no es el de perseguir y quebrar un negocio; el mismo es el de velar por que se cumpla la ley y corregir una situación.


(11) 10 L.P.R.A. see. 266. Este artículo establece:

“See. 266. Penalidades

“Cualquier persona que viole las sees. 258, 260, 263(f) o 264 de este título será culpable de delito menos grave y convicta que fuere será castigada con una multa que no será menor de cinco mil (5,000) dólares ni mayor de cincuenta mil (50,000) dólares, o con prisión que no excederá de un (1) año o con ambas penas a discreción del tribunal.
“Las personas acusadas por infringir las secciones anteriormente mencionadas tendrán derecho a juicio por jurado.”


(12) Además, para que proceda la imposición del pago total o parcial de los gastos incurridos en la tramitación de una querella a la parte perdidosa —esto cuando la querella ha sido declarada con lugar— deberá establecerse que dicha parte procedió con temeridad. 3 L.P.R.A. sec. 341e(c). En el caso de autos, no se ha establecido que los querellados hayan actuado con temeridad, por lo que tampoco procedían los ho-norarios de abogado bajo esta disposición.


(1) Cabe mencionar que en este caso no se presentó evidencia de conducta discriminatoria.